Citation Nr: 1243003	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  11-11 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon



THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs



ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1951 to January 1953.

These matters come before the Board of Veterans' Appeals (Board) on an appeal from an October 2009 rating decision that was issued by the Regional Office (RO) in Portland, Oregon.

The Veteran requested a Travel Board hearing in his April 2011 substantive appeal; however, the Veteran withdrew his request for the hearing in written correspondence received in September 2011.  The request for a Board hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2012).  Review of Virtual VA reveals no pertinent documents.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence does not show that it is at least as likely as not that the Veteran's hearing loss is related to his military service.  Sensorineural hearing loss was not shown within 1 year following service separation. 

2.  The evidence does not show that it is at least as likely as not that the Veteran's tinnitus is related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2012).

2.  The criteria for entitlement to service connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353 -23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date.

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction.  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id. at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006).

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004. 

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id. at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g., Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id. at 486.

In this case, the Veteran was sent a letter in February 2009 that explained the parameters of VA's duty to assist the Veteran with obtaining evidence in support of his claim.  The letter also explained what the evidence needed to show in order to establish service connection for a claimed disability and explained the general manner whereby VA assigns disability ratings and effective dates for service connected disabilities.

In addition to providing various notices to claimants, VA also must make reasonable efforts to assist them with obtaining evidence that is necessary to substantiate their claims, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including private medical examination reports and various statements submitted by the Veteran.  

The RO has attempted to obtain the Veteran's service treatment records.  In June 2009 the RO informed the Veteran that they had been so far unsuccessful in acquiring his service treatment records.  In January 2012 the RO prepared a memorandum, the subject of which was a formal finding on the unavailability of the service treatment records, and in a July 2012 supplemental statement of the case, the Veteran was informed that his service treatment records were unavailable and may have been destroyed in the 1973 St. Louis Records Management Center fire.

VA has a heightened duty to assist the Veteran in developing his claim since his service treatment records may have been lost.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection but, rather, increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).

The Veteran was also afforded a VA examination directed at establishing the etiology of his hearing loss and tinnitus.  While the examiner did not have the Veteran's service treatment records available for review, the VA examiner's opinion was based on a complete review of all of the available evidence of record and he provided an adequate rationale for that opinion.  The examiner indicated that he was aware of the Veteran's in-service duty activities, including noise exposure from artillery, and hearing-related medical history based on discussion with the Veteran, and the examination is deemed adequate for the purposes of VA disability evaluation.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (medical opinion is adequate when based upon consideration of the veteran's prior medical history and describes the disability in sufficient detail for a fully informed evaluation).

For the reasons set forth above, the Board finds that VA satisfied its obligations pursuant to the VCAA in this case. 


Service Connection

The Veteran contends that he has hearing loss and tinnitus that is related to his military service.  Specifically, he contends that while stationed in Korea working as a clerk, he often had to work near large Howitzer guns.  He was placed on guard duty between 15 and 20 times, which required him to patrol very close to the location of the large guns while they were firing.  He reported that these guns were so loud that even when he was off duty in his tent, he was exposed to significant noise.  The Veteran asserts that it was this exposure to noise during his service that caused hearing loss in service that gradually worsened and, later in his life, caused his tinnitus.

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Continuous service for 90 days or more during a period of war, or peace time service after December 31, 1946, and post-service development of a presumptive disease such as sensorineural hearing loss to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Even though disabling hearing loss is not demonstrated at separation, a Veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

Due to the unavailability of the Veteran's service treatment records and the credibility of the Veteran's own statements regarding his exposure to Howitzer gunfire during his service in Korea, the Board concedes that the Veteran was exposed to some degree of acoustic trauma in the service.  The record, however, fails to show competent, persuasive evidence indicating that the Veteran's current hearing loss and tinnitus are etiologically related to injury incurred during service.

Although the Veteran's service treatment records are unavailable, the Veteran has stated that he was not treated for hearing loss or tinnitus while in the service.  The Veteran has indicated that he did notice hearing loss during service, but that "as the years piled up it got progressively worse."  The Veteran has not reported receiving any treatment for hearing loss previous to April 2004.  The Veteran also reported that he was not aware when his tinnitus began.

The Veteran submitted private audiology examinations from April, June, and December 2004 which show moderate hearing loss in the right ear and severe hearing loss in the left ear.  Records for 2004 also show treatment for a tube in one ear and a fluid or fullness sensation in the ears.

The Veteran also submitted a private audiology examination from January 2008 and a letter from a hearing instrument specialist which indicated that the Veteran had moderate hearing loss in his right ear and total hearing loss in his left ear.  The specialist wrote that the Veteran was reliant on hearing instruments for everyday functioning.

In July 2009 the Veteran was afforded a VA audiology examination at the Roseburg VA Medical Center.  The Veteran described his exposure to large guns during service to the examiner, and also reported that since service he had worked for a department store and was not a hunter.  The Veteran stated that he was first aware of hearing loss in service, but was not sure whether tinnitus was present in service.  He stated that he had been wearing a hearing aid in the right ear for two years, and that his tinnitus was persistent, bilateral, and sometimes so loud that it was annoying or even deafening.  The Veteran also reported a history of ear infections.  The audiologist found that the Veteran had moderate to profound sensorineural hearing loss in the right ear and severe to profound sensorineural hearing loss in the left ear, with fair speech recognition in the right ear and poor speech recognition in the left ear.  Audiometric testing revealed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT EAR
60
60
65
70
70
LEFT EAR
85
85
85
105
110+

Speech recognition testing revealed speech recognition ability of 76 percent in the right ear and 36 percent in the left ear.  While the audiometric test results indicated that the Veteran did meet the threshold for a hearing loss disability under 38 C.F.R. § 3.385, the examiner opined that the Veteran's hearing loss and tinnitus were, however, less likely than not related to his service.  The examiner explained that this was because the Veteran's service duties involved clerical work, which was close to noise but did not involve actual firing of weapons, and the configuration of his hearing loss was not consistent with the effects of noise exposure.  The examiner also explained that hearing loss is to be expected in the Veteran's age group (79 years), no evidence could be found linking tinnitus to service, and the Veteran reported a history of ear infections in the left ear.  This greater hearing loss and abnormal tympanogram found in the left ear was consistent with middle ear problems and did not suggest a link to military noise exposure.

In this case, while the Veteran has been shown to have bilateral sensorineural hearing loss and tinnitus, the evidence fails to show that such disabilities are related to his military service, or that hearing loss manifested to a compensable degree within one year of separation from service, and therefore the preponderance of the evidence is against the Veteran's claims of service connection for both hearing loss and tinnitus. 

The Veteran asserts that his bilateral hearing loss and tinnitus are caused by noise exposure from artillery guns during his service in Korea and that he first experienced hearing loss while in the service.  The Board acknowledges that the Veteran is competent to describe events that occurred during military service and his symptomatology regarding his perceived hearing loss.  See Barr, 21 Vet. App. 303 (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  However, as a lay person, the Veteran is not competent to provide a medical diagnosis of hearing loss as such requires medical testing, or to determine the etiology of any such hearing loss.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Hearing loss can have many causes, and whether the symptoms the Veteran claims to have experienced in service or following service are in any way related to his current hearing loss disability requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999).  The most probative opinion on this point, therefore, was that which was rendered by the VA examiner.  Regarding the onset of tinnitus, the Veteran has not claimed a continuity of symptomatology since service, and has stated that he is unsure when his tinnitus began.

The Board also notes that there is no competent medical evidence on file of either a hearing loss disability, as defined by 38 C.F.R. § 3.385, or tinnitus until the April 2004 private examination, more than 50 years after the Veteran's separation from service.  Thus, the Board finds that the Veteran has failed to provide evidence of continuity of symptomatology indicative of a chronic condition that has existed since the Veteran's separation from service.  The Court has indicated that the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming the Board where it found that Veteran failed to account for the lengthy time period after service for which there was no clinical documentation of a low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (prolonged periods without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).

Moreover, the Board notes that the only professional medical opinion to address the medical relationship, if any, between the Veteran's bilateral hearing loss and tinnitus and his military service weighs against each claim.  The July 2009 VA examiner opined that the Veteran's bilateral hearing loss and tinnitus were less likely than not related to the Veteran's service, and he provided extensive explanation and rationale supporting this finding.  The Board finds that the examiner's opinion, which was based on review of the Veteran's documented and asserted medical history and a comprehensive audiological examination, constitutes probative evidence on the medical nexus question.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000); Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).

Significantly, neither the Veteran nor his representative has presented or identified any contrary medical opinion that would, in fact, support the claim for service connection for bilateral hearing loss and tinnitus.  The Board also points out that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician and are not permitted to substitute their own judgment on a medical matter.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue. That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claim.  See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.


ORDER

Service connection for hearing loss is denied. 

Service connection for tinnitus is denied. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


